Citation Nr: 1453748	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to February 15, 2008, in excess of 60 percent from February 15, 2008, to May 20, 2009, and in excess of 30 percent from May 21, 2009, for Crohn's disease (previously rated as colitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel





INTRODUCTION

The Veteran had active service from June 2006 to September 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously remanded by the Board for further development in December 2012.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review and consideration of the evidence contained in the Veteran's claims file, the Board finds that additional evidentiary development is warranted before it can properly adjudicate the issue of entitlement to an increased evaluation for Crohn's disease.  Subsequent to the Board's December 2012 remand, the Veteran was afforded a new VA examination in January 2013.  However, according to the October 2014 post-remand brief submitted by the Veteran's representative, the "Veteran continues to assert that his Crohn's disease symptoms have increased in severity."  A remand is therefore warranted so that the Veteran can be scheduled for a contemporaneous medical examination to determine the current level of severity of his Crohn's disease and as it has been approximately, two years since his last VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

Further, while on Remand, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:


1. Obtain all VA inpatient and outpatient treatment records since March 2013.

2. Schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his service-connected Crohn's disease disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished. 

Based on the examination and review of the record, the examiner must fully describe any symptoms associated with the Veteran's service-connected Crohn's disease disability.

The examiner must comment on whether the Veteran's Crohn's disease is manifested by numerous attacks a year and malnutrition, the health only fair during remissions.

The examiner must also comment on whether the Veteran's Crohn's disease is manifested by marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

